So much of the order as is appealed from is reversed, with ten dollars costs and disbursements, upon the authority of Roake v. Palmer (119 App. Div. 64) and Johnson v. Ravitch (113 id. 810), and the proceedings are remitted to the Special Term to take proof of the fair and reasonable value of the services of the respondent Michael J. Walsh to date, for which sum he shall have a lien upon the interest of the appellants herein in the property which is the subject of this action, or in the proceeds of the sale thereof. Jenks, P. J., Hirschberg, Burr, Woodward and Rich, JJ., concurred.